



Exhibit 10.iii.kk


            
THE MOSAIC COMPANY
RESTRICTED STOCK UNIT AWARD AGREEMENT
This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is dated this ____
day of May, 20___, (the “Grant Date”) from The Mosaic Company, a Delaware
corporation (the “Company”) to ____________________ (the “Participant”), who is
a non-employee director on the Board of Directors of the Company.
1.Award. The Company hereby grants to Participant an award of ___________    
restricted stock units (“RSUs”), each RSU representing the right to receive one
share of common stock, par value $.01 per share (the “Common Stock”), of the
Company according to the terms and conditions set forth herein and in The Mosaic
Company 2014 Stock and Incentive Plan (the “Plan”). The RSUs are granted under
Section 6(c) and (f) of the Plan. A copy of the Plan has been furnished to
Participant.
2.Vesting; Forfeiture; Payment Date. Except as otherwise provided in this
Agreement, the RSUs awarded to a Participant shall vest on the date of the
Company’s next annual meeting of stockholders after the date hereof (the
“Vesting Date”) and be paid to the Participant on the third anniversary of the
Grant Date. If Participant ceases to be a director prior to the Vesting Date,
the director shall forfeit the RSUs awarded under this Agreement unless (i) the
Participant dies (in which case the RSUs shall immediately vest), or (ii) the
Governance Committee of the Board of Directors in its sole discretion decides to
vest in whole or in part the RSUs awarded to the Participant. If the Participant
is removed as a director at any time for cause in accordance with the Company’s
bylaws, the director shall forfeit the RSUs awarded under this Agreement. A
director need not continue to serve as a director through the third anniversary
of the Grant Date to receive payment of the RSUs. An acceleration of vesting
shall not accelerate the payment date (except in the case of the Participant’s
death), which shall remain the third anniversary of the Grant Date (subject to
any applicable deferral election described in Section 6).
3.Restrictions on Transfer. The RSUs shall not be transferable other than by
will or by the laws of descent and distribution. Each right under this Agreement
shall be exercisable during Participant’s lifetime only by Participant or, if
permissible under applicable law, by Participant’s legal representative. Until
the date that the RSUs are paid pursuant to Section 2, none of the RSUs or the
shares of Common Stock issuable upon payment thereof (the “Shares”) may be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, and any
purported sale, assignment, transfer, pledge, hypothecation or other disposition
shall be void and unenforceable against the Company, and no attempt to transfer
the RSUs or the Shares, whether voluntarily or involuntarily, by operation of
law or otherwise, shall vest the purported transferee with any interest or right
in or with respect to the RSUs or the Shares. Notwithstanding the foregoing,
Participant may, in the manner established pursuant to the Plan, designate a
beneficiary or beneficiaries to exercise the rights of Participant and receive
payment of the RSUs if the Participant dies prior to payment.


        

--------------------------------------------------------------------------------




4.Adjustments. The numbers of Shares are subject to equitable adjustment as
provided in Section 4(c) of the Plan.
5.Dividend Equivalents. Notwithstanding Section 6 hereof, for record dates that
occur before the Company issues a Participant any Shares for a vested RSU (or,
if the RSUs are deferred as described in Section 6, before the date on which a
Share would have been issued in accordance with Section 6 hereof but for such
deferral), the Participant shall be entitled to receive dividend equivalent
amounts (“Dividend Equivalents”) if dividends are declared by the Board of
Directors on the Company’s Common Stock. The Dividend Equivalents shall be an
amount of cash per RSU equal to the dividends per share paid to common
stockholders of the Company. The Dividend Equivalents shall be accrued (without
interest and earnings) rather than paid when a dividend is paid on a share of
the Company’s Common Stock. The Dividend Equivalents for an RSU shall be subject
to the same vesting and payment rules as the RSU. If an RSU is forfeited, the
Dividend Equivalents on the RSU are forfeited.
a.    Payment Where Participant Has Not Elected to Defer Award. If the
Participant has not elected to defer the RSUs under this Agreement, any Dividend
Equivalents payable under Section 5 hereof shall be paid when the Company issues
a Share for the RSU (or pays cash in the case of a cash election described in
Section 6).
b.    Payment Where Participant Has Elected to Defer Award. If the Participant
has elected to defer the RSUs under this Agreement, then the Participant will no
longer be eligible to receive Dividend Equivalents for record dates that occur
on or after the date on which Shares would have been issued but for such
deferral. For record dates that occur thereafter, the Participant will be
credited, for each Share that would otherwise have been issued but for the
Participant’s deferral election, with a recordkeeping amount of cash equal to
the dividends per share paid or payable to common stockholders of the Company on
a share of the Company’s Common Stock. This recordkeeping amount shall be paid
out as of the payment dates specified under Section 4 of the Mosaic LTI Deferral
Plan and shall be subject to the Mosaic LTI Deferral Plan
6.Miscellaneous.
a.Payment Where Participant Has Not Elected to Defer Award. Except in the case
of the Participant’s death, no payment shall be made prior to the third
anniversary of the Grant Date. The Participant may make an election to be paid
up to 50% of the RSUs awarded to the Participant in cash rather than Shares. The
Participant must make this election during an open trading window under the
Company’s Policy Regarding Insider Trading and Tipping that occurs prior to the
third anniversary of the Grant Date (to the extent the Participant is subject to
such policy at the time of election), and in any event at a time when the
Participant is not in possession of any material non-public information
concerning the Company. If no election is made by the Participant prior to the
third anniversary of the Grant Date, all RSUs shall be paid in Shares. The
amount of cash payable to Participant pursuant to any such election shall equal
the number of RSUs subject to such election, multiplied by the Fair Market
Value, as defined in Section 2(l) of the Plan, of a Share on the third
anniversary of the Grant Date. The Company shall pay and deliver to the
Participant within thirty (30) days after the third anniversary of the Grant
Date (i) the cash value, as of the third anniversary of the Grant Date, of the
portion of the RSUs, if any, that the Participant has elected to receive in
cash, together with all Dividend Equivalents, if any, accrued with respect to
all RSUs granted


        

--------------------------------------------------------------------------------




hereunder in accordance with Section 5 hereof, and (ii) with respect to the
portion of the RSUs the Participant is entitled to receive as Shares, a
certificate or certificates, registered in the name of Participant, or in the
name of Participant’s legal representatives, beneficiaries or heirs, as the case
may be, evidencing such vested whole Shares, and shall cause such certificate or
certificates to be delivered to Participant or Participant’s legal
representatives, beneficiaries or heirs, as the case may be. The value of any
fractional Shares shall be paid in cash at the time certificates evidencing the
Shares are delivered to Participant. If the Participant dies, the RSUs awarded
to the Participant shall be distributed to the Participant’s Beneficiary in a
single lump sum cash payment (rather than stock) on the date that is ninety (90)
days after the date of the Participant’s death or as soon as administratively
reasonable in the same calendar year following that date, with the amount of
such payment equal to the number of RSUs awarded to the Participant, multiplied
by the Fair Market Value of a Share on the date of death.
b.Payment Where Participant Has Elected to Defer Award. Notwithstanding anything
else to the contrary in this Agreement, if the Participant has elected to defer
the RSUs to be issued under this Agreement, then after the date payment would
have been made but for the deferral election, the administration, recordkeeping,
and issuance of deferred RSUs shall be under and subject to the Plan and this
Agreement, and paid as specified under Section 4 of the Mosaic LTI Deferral Plan
(subject to adjustments as provided in Section 5 of this Agreement). Any such
deferred awards shall also be subject to the terms of the Mosaic LTI Deferral
Plan. Prior to the third anniversary of the Grant Date, the Participant may also
make an election to be paid up to 50% of the RSUs awarded to the Participant in
cash rather than Shares, subject to the same restrictions in Section 6(a) above.
In such case where the Participant elects to both defer the RSUs and be paid in
cash, then as of the date payment of the RSUs would have been made but for the
deferral, such units shall be converted into a cash value and administered under
the terms of the Mosaic LTI Deferral Plan.
c.Clawback. This Agreement, and any amounts received hereunder, shall be subject
to recovery or other penalties pursuant to (i) any Company clawback policy, as
may be adopted or amended from time to time, or (ii) any applicable law, rule or
regulation or applicable stock exchange rule, including, without limitation,
Section 304 of the Sarbanes-Oxley Act of 2002, Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and any NYSE Listing Rule adopted
pursuant thereto.
d.Income Tax Matters. The Company may take such action as it deems appropriate
to ensure that all applicable federal or state payroll, withholding, income or
other taxes, if any, which are the sole and absolute responsibility of
Participant, are withheld or collected from Participant. The Company shall not
be required to withhold amounts unless required by applicable law. Participant
acknowledges that, because Participant is a non-employee director of the
Company, the Company is not subject to any federal or state income tax
withholding obligations with respect to the RSUs awarded to Participant
hereunder.
e.Plan Provisions Control. In the event that any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control. Any term not otherwise defined in this
Agreement shall have the meaning ascribed to it in the Plan.
f.No Rights of Stockholders. Neither Participant, Participant’s legal
representative nor a permissible assignee of this award shall have any of the
rights and privileges of a stockholder


        

--------------------------------------------------------------------------------




of the Company with respect to the Shares, unless and until such Shares have
been issued in accordance with the terms hereof.
g.No Right to Directorship. The issuance of the RSUs or the Shares shall not be
construed as giving Participant the right to continue as a director of the
Company, nor will it affect in any way the right of the Company to terminate
such directorship at any time in accordance with its bylaws. In addition, the
Company may at any time terminate the term of a director of the Company in
accordance with its bylaws free from any liability or any claim under the Plan
or the Agreement. Nothing in the Agreement shall confer on any person any legal
or equitable right against the Company or any Affiliate, directly or indirectly,
or give rise to any cause of action at law or in equity against the Company or
an Affiliate. By participating in the Plan, Participant shall be deemed to have
accepted all the conditions of the Plan and the Agreement and the terms and
conditions of any rules and regulations adopted by the Committee and shall be
fully bound thereby.
h.Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Delaware. Participant hereby submits to the
nonexclusive jurisdiction and venue of the federal or state courts of Delaware
to resolve any and all issues that may arise out of or relate to the Plan or the
Agreement.
i.Securities Matters. The Company shall not be required to deliver Shares until
the requirements of any federal or state securities or other laws, rules or
regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.
j.Severability. If any provision of the Agreement is or becomes or is deemed to
be invalid, illegal or unenforceable in any jurisdiction or would disqualify the
Agreement under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to applicable laws, or if it cannot be
so construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of the Plan or the Agreement, such
provision shall be stricken as to such jurisdiction or the Agreement, and the
remainder of the Agreement shall remain in full force and effect.
k.No Trust or Fund Created. Participant shall have no right, title, or interest
whatsoever in or to any investments that the Company, its Subsidiaries, and/or
its Affiliates may make to aid it in meeting its obligations under the Plan.
Neither the Plan nor the Agreement shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other person.
l.Headings. Headings are given to the Sections and subsections of the Agreement
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Agreement or any provision thereof.










        